DETAILED ACTION
	This Office Action is in response to the amendment filed on 05/03/2022 in which Claims 1-20 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
 			Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 05/03/2022, 02/01/2022, 12/14/2021,12/18/2020, 11/05/2019, and 10/29/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     	Authorization for this examiner's amendment was given in a telephone interview with applicant’s representative Michael H. Moreton on May 10, 2022. The examiner-initiated interview summary (PTO 413B) is attached herein.
	Response to Arguments
2.	In view of the claim amendments filed on 05/03/2022 applicant’s arguments in pages 6-9 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) and 35 U.S.C § 112 have been fully considered. Specially the following arguments in the remarks are persuasive: “..while Ford describes comparing a user's authentication level (which may include an ID and password, a security question, or 2FA) with an authentication level of the content to be accessed, Ford is silent as to "receiving one or more shared secrets ... indicat[ing] approval by the respective one or more owner nodes to access the transaction data", and "denying access ... in response to receiving an insufficient number of ... shared secrets ... to establish consensus by the blockchain network", as claimed or otherwise. For the reasons discussed above, Applicant submits that independent claims 1, 8, and 15 are patentable over Ford. Applicant requests that the rejection to these claims be withdrawn”
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 02/03/2022 are hereby withdrawn. 
Amendment to the Claims
3.	CLAIMS:
	Please amend the claims below as follows:
15. (Currently Amended) A non-transitory computer-readable medium having stored therein a set of instructions, which when executed cause a computer system of a host organization to perform a set of operations of a method for managing read access of data in a blockchain, the computer system providing a blockchain interface to the blockchain on behalf of a plurality of tenants of the host organization, the set of operations comprising: 
 	receiving a request including an identifier of a requestor, the request to access transaction data having defined privileges; 
 	requesting access to the transaction data from nodes in the blockchain network, 
 		the requesting access including the identifier of the requestor; 
 	receiving one or more shared secrets from an-one or more owner 
 		nodes in the blockchain network, wherein receiving the one or more shared 
 		Application No.: 16/667,847-4/9- Art Unit: 2498indicates approval by the respective one or more owner nodes to access the transaction data by the requestor; and 
 	denying access to the transaction data in response to receiving an insufficient number of 
 	the one or more shared secrets from the one or more owner nodes to establish 
 consensus by the blockchain network, indicating the requestor does not meet  requirements of the defined privileges of the transaction data.  

16. (Currently Amended) The non-transitory computer-readable medium of claim 15, the set of operations further comprising: determining whether the identifier of the requestor has read access privileges before requesting access to the transaction data.  

17. (Currently Amended) The non-transitory computer-readable medium of claim 15, the set of operations further comprising: receiving a _request to write data associated with the transaction data; and determining whether the request to write is permitted by the privileges of the transaction data by a smart contract.  

18. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the transaction data is decrypted in response to receiving a threshold number of shared secrets.  

19. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein a decryption key is recovered from received shared secrets.  

20. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein denying access to the transaction data is in response to a number of received shared secrets being below a threshold for recovering a key for encryption.

  				Allowable Subject Matter
4.	  Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 8, and 5 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies..
	Ford et al. (US 20170041296 A1, prior art on the record) discloses a secure exchange system (alternatively referred to as an ‘exchange’, ‘exchange platform’, ‘exchange service’ or ‘data exchange system’ throughout this disclosure) where many types of communications are required between different parties that are associating for a temporary transaction or project, but as competitors or for other reasons are not suitable for a permanent communication network (such as an intranet or enterprise network, such as a LAN or WAN) as might be used for a single government agency, single corporation, or other single enterprise or institution. Transaction projects involving financial transactions and projects involving complex legal agreements (such as mergers, acquisitions, and the like) are situations in the which the methods and systems described herein are particularly suitable; however, these are not necessarily the only sort of projects appropriate, as any project in which parties need to share confidential information across entities, outside the boundaries of the network of a single entity, may benefit from the methods and systems described herein, including litigation or other disputes. In embodiments, the secure exchange system may be implemented as a large, multi-tenant, enterprise-scalable, global orchestration of work, such as organized into work streams with work products, where the secure exchange system is hosted by an intermediate organizational entity accessible by a plurality of other independent organizational entities (Ford, Paragraph 0066).
 Further, Ford et al. discloses that transactions within the banking industry may provide a situation where a secure exchange service may be particularly applicable, where ad hoc syndicates are formed under the leadership of one or more lead banks to permit a number of agent or associate banks to participate in a major loan to a borrower. Such loans have become more common and may involve loans in excess of one billion dollars. Syndication of such large loans is used since any one bank is not prepared to lend such a large amount to a single customer. Conventionally, proposed terms of a loan are negotiated between the borrower and the lead banks, each in consultation with its advisors such as legal counsel, public-relations consultants, accountants and insurance carriers. In some instances, some advisors may be in-house advisors as employees of a given entity and thus constitute an internal team. However, the advisors in many instances may be independently associated with external entities such as law firms or major accounting firms, and thus constitute either external teams or combinations of the above. The lead bank(s) negotiates with the borrower to arrive at terms and conditions for the loan, such as the interest rate, repayment schedule, security and the bank's fee for processing and syndicating the loan (Ford, Paragraph 0067).
 Jain (US 20200336907 A1, cited in 892) discloses a digital media authentication system comprises a media processing application executed by a mobile electronic device that computes a robust image hash for media data acquired by the mobile electronic device; a location attestation system that validates a location context of the media data, the location context determined in response to an object scene in a field of view of the mobile electronic device captured for conversion to the media data; and a blockchain network that maintains a ledger entry that includes the robust image hash, an immutable timestamp, and a location certificate validating the location context of the media data (Jain, Abstract).
	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a method performed by a system of a host organization for providing access controls for data a blockchain, the system providing a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization each serving as nodes in a blockchain network.  
 	The subject matters of the independent claims 1, 8, and 15 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “…receiving one or more shared secrets from an-one or more owner nodes in the blockchain network, wherein receiving the one or more shared secrets indicates approval by the respective one or more owner nodes to access the transaction data by the requestor; and denying access to the transaction data in response to receiving an insufficient number of the one or more shared secrets from the one or more owner nodes to establish consensus by the blockchain network, indicating the requestor does not meet requirements of the defined privileges of the transaction data....” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 8 and 15 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 	Specifically, the substances of applicant’s arguments in pages 6-9 of the REMARKS filed on 05/03/2022 has been fully considered. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in independent claims 1, 8, and 15 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498